DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving “receiving a threshold value related to an uplink data split operation”, “determining an uplink data volume that comprises a PDCP data volume that indicates an amount of data that is available for transmission at a PDCP entity of the UE”, and “indicating, to a second MAC entity of the UE, “0” as the PDCP data volume”, among other claim limitations, are non-obvious over the prior art.  The closest prior art of record Zhang (CN 2013/10184746.8) in view of Jonsson (US 2013/0034014 A1) further in view of Pelletier (US 2014/0056243 A1) teaches “receiving a threshold value related to an uplink data split operation and determining an uplink data volume that comprises a PDCP data volume that indicates an amount of data that is available for transmission at a PDCP entity of the UE” but does not teach “indicating, to a second MAC entity of the UE, “0” as the PDCP data volume” and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284.  The examiner can normally be reached on Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416